Citation Nr: 1549274	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued amounts due a deceased beneficiary.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1945 to August 1946 and October 1954 to December 1955.  The appellant is the daughter of L.W. and the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter was subsequently transferred to the RO in St. Petersburg, Florida.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2015.  The hearing transcript has been associated with the record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In July 2006, the RO notified the Veteran's surviving spouse that she was entitled to benefits including the Veteran's month of death check.  VA records suggest that the surviving spouse was issued a one-time payment of $11,765 on July 27, 2006.

In March 2009, VA received a statement from the Veteran's surviving spouse in which she reported she had never received the month of death benefits.  A subsequent Report of Contact reveals the surviving spouse's history that the check was returned to VA.  On May 26, 2009, the RO issued a check tracer.  In June 2009, the surviving spouse asked for the status of the claim for the month of date check.  In July 2009, the RO was notified that the surviving spouse died.  In September 2009, the appellant, who is the Veteran and the surviving spouse's daughter, filed an application for accrued amounts due a deceased beneficiary.  The appellant contends that the Veteran's month of death check is still outstanding.

The Board finds additional development is needed.  Initially, the Board finds the RO/AMC must determine whether the appellant is a valid substitute for the Veteran's surviving spouse regarding the surviving spouse's March 2009 claim for outstanding month of death benefits.  See 38 U.S.C.A. § 5121A (West 2014).  If the appellant is determined to be a substitute, the RO/AMC should determine whether the month of death check has been reconciled or if it is still pending payment.  Although the record indicates that the RO ordered a check tracer in May 2009, the results of the check tracer do not appear to be of record.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the appellant meets the basic eligibility requirements to substitute for the Veteran's surviving spouse with regard to the claim of outstanding month of death benefits. 

2.  If the basic eligibility requirements are met, conduct an audit to determine whether the Veteran's month of death check has been reconciled.  

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




